DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 31-50 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of U.S. Patent No. 10,695,034 B2.  For double patenting to exist as between the rejected claims and patented claims, it must be determined that the rejected claims are not patentably distinct from the patented claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patented and, if so, whether those differences render the claims patentably distinct.
Claim 31 of the application recites:
“An ultrasound probe” (see Column 31, Line 38 of claim 1 of the patent)
“a plurality of ultrasonic transducers” (see Column 31, Line 39 of claim 1 of the patent)
“a motion sensor configured to detect motion of the ultrasound probe” (see Column 31, Lines 49-50 of claim 1 of the patent)
“a controller” and the following lines (see Column 31, Line 51-65 of claim 1 of the patent) and 
	It is clear that all the elements of the rejected claim 31 are to be found in patented claim 1.  The difference between the rejected claim 31 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Claim 1 of the patent claims the first and second delay unit for example.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since rejected claim 31 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.  
	As to claims 32-50 of the application, the patented claims 1-30 similarly are rejected with a similar analysis as explained above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-35, 39-47 & 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US Patent Application No. 2008/0194951 A1) and further in view of Hossack et al. (US Patent No. 5,873,830) and Larason, III (U.S. Patent 5,165,414). 
Claim 31:  Poland teaches – 
an ultrasound probe (Figure 3, Element 70)
a plurality of ultrasonic transducers (Figure 1, Element 12 and Page 1, Para 0013)
a controller [central controller] (Figure 1, Element 40) configured to
receive an indication, from an external device (Figure 2A & B), to perform an acoustic data acquisition task (Page 2, Para 0015-0017)
in response to receiving the indication (Page 2, Para 0015-0017), control the ultrasound probe to perform the acoustic data acquisition task to perform an acoustic data acquisition task (Page 2, Para 0015-0017)
Poland fails to teach a motion sensor.
However, Hossack teaches –
an ultrasound system (Col. 17, Line 12 and Figure 11, Element 1110) for performing motion-compensated acquisition of acoustic data (Figure 11, Element 1133 and Col. 17, Line 14-17) including
a plurality of ultrasonic transducers (Col. 17, Line 16)
a motion sensor configured to detect motion of the ultrasound probe (Col. 17, Line 14-15); and 
a controller (Col. 17, Line 20) configured to:
perform the acoustic data acquisition task in a motion-compensated manner (Col. 17, Line 20-26)
receive by the controller from the motion sensor indicating the motion of the ultrasound probe during the acquisition period (Figure 11, Element 1115 & 1133 and Col. 17, Line 14-17) in order to correct distortion (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland to include the motion sensing and control as taught by Hossack in order to correct distortion (Abstract).
Poland and Hossack fail to teach using beam steering.
However, Larson teaches – 
perform the acoustic data acquisition task in a motion-compensated manner (Abstract) by fixing a beam comprised of pulses emitted by the plurality of ultrasonic transducers to a location on a subject [human patient] (Col. 1, Line 10-11) during an acoustic data acquisition period [interrogation time period] of the acoustic data acquisition task despite motion of the ultrasound probe [scan motion] during the acoustic acquisition period by adjusting a timing of pulses emitted by the plurality of ultrasonic transducers to perform electronic beam steering [electronic focusing is provided by delays…Thus, the transducer arrays focus or steer the acoustic beam, by the use of time delays] (Col 1, Line 44-49 and Col. 4, Line 18-25) based on motion data (Claim 1 ) in order to improve sensitivity of ultrasound scanning array apparatus by reducing the effect of position error induced by scanning the array (Col. 2, Line 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland and Hossack to include the beam steering as taught by Larson in order to improve sensitivity of ultrasound scanning array apparatus by reducing the effect of position error induced by scanning the array (Col. 2, Line 55-58).
Claim 32:  Poland teaches a memory circuitry [firmware] storing control data for operating the ultrasound probe to perform the acoustic data acquisition task (Page 1, Para 0001; Figure 4, Element 222 & 220; Page 3, Para 0026).
Claim 33:  Poland teaches wherein the control data comprises a parameter value for controlling the plurality of ultrasonic transducers to obtain the acoustic data (Page 2, Para 0016-0017).  
Poland fails to teach the motion data.  However, Hossack teaches wherein the controller is configured to select the parameter value based on the motion data (Col. 18, Line 28-39) in order to correct distortion (Abstract).  
Claim 34:  Poland fails to teach motion data.  However, Hossack teaches wherein the motion sensor comprises an accelerometer (Col. 17, Line 58-61) in order to correct distortion (Abstract).
Claim 35:  Poland teaches the external device external to the ultrasound probe, wherein the external device is configured to receive the acoustic data acquired by the ultrasound probe during the acoustic data acquisition task and generate an ultrasound image based at least in part on the acoustic data  [docking station display] (Page 5, Para 0035).
Claim 39:  Poland teaches a controller [central controller] (Figure 1, Element 40).  
Poland fails to teach the motion data.  However, Hossack teaches controller is further configured to control the motion sensor to obtain the motion data (Figure 11, Element 1115) in order to correct distortion (Abstract).  
Claim 40:  Poland fails to teach the motion data.  However, Hossack teaches wherein the control data comprises a set of predefined parameters, and wherein the controller is further configured to control the plurality of ultrasonic transducers to obtain the acoustic data at least in part by controlling the plurality of ultrasonic transducers to obtain one or more discrete acoustic data sets as a function of the motion data and the predefined parameters (Col. 18, Line 8-59) in order to correct distortion (Abstract).
Claim 41:  Poland teaches – 
An ultrasound apparatus (Figure 1), comprising:
an ultrasound probe (Figure 3, Element 70) physically including 
a plurality of ultrasonic transducers (Figure 3A, Element 12 and Figure 3) 
a computer-readable storage device (Figure 1, Element 40), and 
memory circuitry [firmware] configured to store control data for operating the ultrasound probe (Figure 3, Element 70) to perform an acoustic data acquisition task (Page 1, Para 0001; Figure 4, Element 222 & 220; Page 3, Para 0026)
wherein the computer-readable storage device (Figure 1, Element 40) comprises instructions that, when executed by the ultrasound probe (Figure 3, Element 70), cause the ultrasound probe to perform a process comprising:
receiving an indication, from an external device (Figure 2A & B) external to the ultrasound probe (Figure 3, Element 70), to perform the acoustic data acquisition task (Page 2, Para 0015-0017)
in response to receiving the indication, controlling, based on the control data, the ultrasound probe to begin autonomously performing the acoustic data  acquisition task (Page 2, Para 0017 and Page 3, Para 0024) 
Poland fails to teach a motion sensor
However, Hossack teaches – 
a motion sensor configured to detect motion of the ultrasound probe (Col. 17, Line 14-15 and Figure 11, Element 1133) 
receive by the controller from the motion sensor indicating the motion of the ultrasound probe during the acoustic data acquisition period (Figure 11, Element 1115 & 1133 and Col. 17, Line 14-17) in order to correct distortion (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland to include the motion sensing and control as taught by Hossack in order to correct distortion (Abstract).
Poland and Hossack fail to teach using beam steering.
However, Larson teaches – 
perform the acoustic data acquisition task in a motion-compensated manner (Abstract) by fixing a beam comprised of pulses emitted by the plurality of ultrasonic transducers to a location on a subject [human patient] (Col. 1, Line 10-11) during an acoustic data acquisition period [interrogation time period] of the acoustic data acquisition task despite motion of the ultrasound probe [scan motion] during the acoustic acquisition period by adjusting a timing of pulses emitted by the plurality of ultrasonic transducers to perform electronic beam steering [electronic focusing is provided by delays…Thus, the transducer arrays focus or steer the acoustic beam, by the use of time delays] (Col 1, Line 44-49 and Col. 4, Line 18-25) based on motion data (Claim 1 ) in order to improve sensitivity of ultrasound scanning array apparatus by reducing the effect of position error induced by scanning the array (Col. 2, Line 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland and Hossack to include the beam steering as taught by Larson in order to improve sensitivity of ultrasound scanning array apparatus by reducing the effect of position error induced by scanning the array (Col. 2, Line 55-58).
Claim 42:  Poland fails to teach motion.  However, Hossack teaches wherein the control data comprises a parameter value for controlling the plurality of ultrasonic transducers to obtain acoustic data, and (Page 2, Para 0016-0017).  
Poland fails to teach the motion data.  However, Hossack teaches wherein the controller is configured to select the parameter value based on the motion data (Col. 18, Line 28-39) in order to correct distortion (Abstract).
Claim 43:  Poland teaches wherein the ultrasound probe further comprises a transmit circuitry (Figure 4, Element 200) 
Poland fails to teach motion data.  However, Hossack teaches wherein the controller is further configured to control, based on the control data and the motion data, the plurality of ultrasonic transducers and the transmit circuitry to obtain the acoustic data (Col. 17, Line 12-40) in order to correct distortion (Abstract).
Claim 44:  Poland teaches a controller [central controller] (Figure 1, Element 40).  
Poland fails to teach the motion data.  However, Hossack teaches controller is further configured to control the motion sensor to obtain the motion data (Figure 11, Element 1115) in order to correct distortion (Abstract).  
Claim 45:  Poland fails to teach the motion data.  However, Hossack teaches wherein the control data comprises a set of predefined parameters, and wherein the controlling further comprises controlling the plurality of ultrasonic transducers to obtain one or more discrete acoustic data sets as a function of the motion data and the predefined parameters (Col. 18, Line 8-59) in order to correct distortion (Abstract).
Claim 46:  Poland fails to teach the motion data.  However, Hossack teaches wherein the controller is configured to compensate for the motion of the ultrasound probe by adjusting how the ultrasound probe performs processing of the acoustic data obtained by the ultrasound probe during performance of the acoustic data acquisition task to counteract an effect of the motion of the ultrasound probe (Figure 12, Element 1210 & 1220 and Col. 17, Line 17-28) in order to correct distortion (Abstract).
Claim 47:  Poland fails to teach the motion data.  However, Hossack teaches wherein the process further comprises compensating for the motion of the ultrasound probe at least in part by adjusting how the ultrasound probe performs processing of the acoustic data obtained by the ultrasound probe during performance of the acoustic data acquisition task to counteract an effect of the motion of the ultrasound probe (Figure 12, Element 1210 & 1220 and Col. 17, Line 17-28) in order to correct distortion (Abstract).
Claim 50:  Poland teaches wherein the plurality of ultrasonic transducers and the controller are housed together in the ultrasound probe [The portable ultrasound system is now fully operable as a stand-alone ultrasound system] (Para 0017).  
Poland does not teach the motion sensor.  However, Hossack teaches the motion sensor (Figure 13, Element 1333) within the housing [motion sensor 1333 in the housing of the transducer array 1335] (Col. 20, Line 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland to include the motion sensor as taught by Hossack in order to have a portable ultrasound system (Para 0017).

Claim(s) 36, 46 & 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US Patent Application No. 2008/0194951 A1); in view of Hossack et al. (US Patent No. 5,873,830) and in view of Larason, III (U.S. Patent 5,165,414) and further in view of Freeman et al. (US Patent Application No. 2005/0219096 A1).
Claim 36 & 46:  Poland teaches further comprising a transmit circuitry (Figure 4, Element 200).  Poland teaches wherein the transmit circuitry comprises a programmable waveform generator [Transmit Pulse Waveform Generator] (TABLE I, Last Line).  
Poland fails to teach motion data.  Hossack teaches wherein the controller is further configured to control, based on the control data and the motion data, the plurality of ultrasonic transducers and the transmit circuitry to obtain the acoustic data (Col. 17, Line 12-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland and Freeman to include the motion sensing and control as taught by Hossack in order to correct distortion (Abstract).
Poland, Hossack and Larson fail to teach a delay mesh.  However, Freeman teaches a delay mesh (Figure 9, Element 34 & 40) in order to reduce distortion in an imaging system (Para 0031).  Freeman teaches a programmable delay mesh (Claim 76 and Para 0106) comprising a plurality of programmable delay units (as shown in Figure 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland, Hossack and Larson to include the programmable delay mesh as taught by Freeman in order to reduce distortion in an imaging system (Para 0031).
Claim 48:  Poland teaches wherein the ultrasound probe (Figure 1, Element 40) further includes a programmable waveform generator (TABLE I) and a plurality of programmable delay units (as shown in the TABLE I inserted below)
	[DIGITAL PROGRAMMABLE HARDWARE (typically FPGA) 
		-Digital Beamformer 
			-Transmit pulse generation: 
			-delay resolution 
		-Receive signal processing:
			-total element group delay buffer depth 
			-receive dynamic focus delay update engine]

Poland teaches wherein the control data comprises parameters for the programmable delay unit and for the programmable waveform generator (TABLE I) and the controller is configured to control, based on the control data, the ultrasound probe to begin autonomously performing the acoustic data acquisition task (Page 2, Para 0015-0017), by programming the programmable delay unit and the programmable waveform generator with the parameters (Page 2, Para 0017 and Page 3, Para 0024).
Poland, Hossack and Larson fail to teach a delay mesh.  
However, Freeman teaches 
a delay mesh (Figure 9, Element 34 & 40 and Para 0104-0107) in order to reduce distortion in an imaging system (Para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland, Hossack and Larson to include the programmable delay mesh as taught by Freeman in order to reduce distortion in an imaging system (Para 0031).
Claim 49:  Poland teaches wherein the ultrasound probe (Figure 3, Element 70) further comprising a plurality of programmable delay units (TABLE I).
Poland, Hossack and Larson fail to teach programmable delay mesh.  However, Freeman teaches a programmable delay mesh (Figure 9, Element 34 & 40 and Para 0104-0107) including a first delay unit and a second delay unit coupled to the first delay unit [a first delay stage having a first delay along a first path through the first delay stage and a second delay along a second path through the delay stage] (Claim 71 and Figure 9).  Freeman teaches the controller is configured to program the programmable delay mesh to set a direction in which the first delay unit is to provide an output waveform [selecting a path for each delay line] (Para 0106) in order to reduce distortion in an imaging system (Para 0031).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US Patent Application No. 2008/0194951 A1); in view of Hossack et al. (US Patent No. 5,873,830) and Larason, III (U.S. Patent 5,165,414) and further in view of Adachi et al. (US Patent Application No. 2007/0083119 A1).
Claim 37:  Poland, Hossack and Larson fail to teach cMUTs.  However, Adachi teaches wherein the plurality of ultrasonic transducers further comprises a plurality of capacitive micromachined ultrasonic transducers (Page 1, Para 0015) in order to reduce the size of the apparatus (Page 3, Para 0037).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland, Hossack and Larson to include the cMUTs as taught by Adachi in order to reduce the size of the apparatus (Page 3, Para 0037).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US Patent Application No. 2008/0194951 A1); in view of Hossack et al. (US Patent No. 5,873,830) and Larason, III (U.S. Patent 5,165,414) and further in view of Degertekin et al. (US Patent Application No. 2005/0121734 A1).
Claim 38:  Poland, Hossack and Larson fail to teach on the same substrate.  However, Degertekin teaches wherein the plurality of ultrasonic transducers and the motion sensor are integrated on a same substrate (Page 1, Para 0002) in order to reduce intervention duration by simultaneously providing for real-time images and sensor output (Page 3, Para 0026).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poland, Hossack and Larson to include the same substrate as taught by Degertekin in order to reduce intervention duration by simultaneously providing for real-time images and sensor output (Page 3, Para 0026).

Response to Arguments
Applicant’s arguments, see Page 8, filed 01/28/2021, with respect to the Double Patenting Rejection have been fully considered and are NOT persuasive.  The Double Patenting Rejection of the Claims has been maintained.  The Applicant did not submit specific arguments with regards to the Double Patenting Rejection.  The Applicant requested reconsideration in view of the amendments.  The Examiner finds the amendments cover similar or the same subject matter as the previously rejected claimed subject matter.  The Examiner contends that the Double Patenting analysis thus still applies.
Applicant’s arguments with respect to claim(s) 31-50 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied in the prior rejection of record.  The Examiner contends that no pertinent arguments remain as the submitted arguments were in view of Wildes, which is no longer a reference relied on within the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793